8DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10-14 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-14 and 16-17 of U.S. Patent No. US 11,131,717 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-5, 10-14 and 19-20 can be found in claims 1-3, 6, 8-14 and 16-17 of U.S. Patent No. US 11,131,717 B1.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites the limitation: “the degradation prediction for the first battery.”  It appears the limitation should read:
-- the degradation prediction for the first battery cell.--
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 7, 8 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7
The limitation “wherein the new operating parameters comprise a reduced maximum discharge current selected when the leakage current of the first battery cell exceeds a second threshold” is unclear and therefore renders the claim indefinite.  Claim 5, from which claim 7 depends, does not recite a threshold, let alone a first threshold.  It is not clear what constitutes a second threshold in the context of the limitations recited in claim 5.  There is no antecedent basis for this limitation in the claims. Appropriate correction and clarification is required.
Regarding claim 8
The limitation “wherein the new operating parameters comprise taking the first battery cell offline when the leakage current of the first battery cell exceeds a third threshold” is unclear and therefore renders the claim indefinite.  Claim 5, from which claim 8 depends, does not recite a first threshold and a second threshold.  It is not clear what constitutes a third threshold in the context of the limitations recited in claim 5.  There is no antecedent basis for this limitation in the claims. Appropriate correction and clarification is required.
Regarding claim 16
The limitation “wherein the battery data system aggregates leakage current data from multiple battery packs, comprising the battery pack” is unclear and therefore renders the claim indefinite.  There is no prior recitation of multiple battery packs.  Accordingly, the limitation lacks antecedent basis.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0119746, Macris in view of US 2019/0302863, Chandra.
Regarding claim 1
Macris teaches a method for on-demand in-situ leakage current testing of selected battery cells (1101-110n) in a battery pack (corresponding to a method where cells 1101-110n within a battery pack 150 are individually controlled and can be bypassed while the rest of the pack remains operational) [Fig. 1, Abstract, paragraphs 0019, 0023 and 0049], the method comprising:
discontinuing an external cell current through a first battery cell (see e.g., 1101) of a first battery node (see Fig. 1) using a first node controller (e.g., controller 1011, wherein “each cell controller 101 buffers its associated cell 110 from the rest of the system 100, such that the current, voltage, and other parameters of one cell 110 can be managed independently of the other cells 110 in the system 100”) [Macris, paragraphs 0020 and 0049], wherein: 
the first battery cell (1101) is selected from multiple battery cells (1101, 1102…110n) in the battery pack (150) [paragraph 0049],
the first node controller (1011) is connected with one or more additional node controllers (1012…101n) of the battery pack (150) [Fig. 1], the one or more additional node controllers (1012…101n) control operation of one or more additional cells in the battery pack (150) [paragraphs 0020, 0023 and 0049], and the one or more additional cells (1102…110n) continue to charge or discharge while the external cell current through the first battery cell is discontinued (“the series string continues to function with the energy contributions of the remainder of cells in the string, while the system mitigates potential harm to the bypassed cell by preventing any further charging or discharging of the cell”) [paragraph 0049]; 
obtaining cell data from the first battery cell (1101) using the first node controller (1011) while discontinuing the external cell current through the first battery cell (1101) (“[p]rocessor 201 then instructs operating system 205 to measure and record energy storage cell data”) [paragraphs 0033 and 0050]; and
reestablishing the external cell current through the first battery cell, using the first node controller (the power flow in an out of each cell is enabled based on the cell's ability to deliver and store charge, and wherein algorithms are coded to change the voltage and/or current characteristics of such a cell, via cell controller 101, to achieve the performance desired) [paragraphs 0027 and 0035].

Macris is silent to determining the leakage current of the first battery cell based on the cell data.
Chandra teaches determining the leakage current of battery cells based on data (e.g. current drain) obtained from the battery cells, the monitoring/determining being performed while the battery is in use [paragraphs 0010 and 0035-0037]. Determining the leakage current of a battery cell in said way facilitates a variety of optional preventative measures, such as pre-emptive user notification and/or automated measures to keep the battery safe (e.g., by limiting charge and discharge) until the battery can be replaced [paragraph 0010].
Macris and Chandra are analogous inventions in the field of battery packs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Macris to include a step where the leakage current of the first battery cell is determined, as in Chandra, in order to facilitate a variety of optional preventative measures, such as pre-emptive user notification and/or automated measures to keep the battery safe (e.g., by limiting charge and discharge) until the battery can be replaced [Chandra, paragraph 0010].
Regarding claim 2
Modified Macris teaches the method as set forth above, wherein discontinuing the external cell current (bypassing cell) through the first battery cell (1101) is performed when a state of charge (SOC) of the first battery cell is within a predetermined range (the bypassing occurs when it is determined that a cell is not capable of contributing useful energy to the series string and/or absorbing charge, wherein the cells of the battery pack converge toward a desired voltage or state of charge) [Macris, paragraphs 0004, 0006, 0034 and 0049].
Regarding claim 3
Modified Macris teaches the method as set forth above, wherein discontinuing the external cell current through the first battery cell (1101) is triggered based on at least one of operating history of the first battery cell (1101) [Macris, paragraph 0049], operating history of the battery pack [Macris, paragraphs 0037-0038], testing history of the first battery cell [Macris, paragraph 0035], testing history of the battery pack [Macris, paragraph 0035], SOC of the first battery cell [Macris, paragraph 0037, 0040, 0049 and 0051], SOC of the battery pack [Macris, paragraph 0037, 0040, 0049 and 0051], temperature of the first battery cell [Macris, paragraphs 0022 and 0036-0037], voltage of the first battery cell under a given load [Macris, paragraphs 0049-0050], or test data analysis of battery cells equivalent to the first battery cell [Macris, paragraph 0037].
Regarding claim 4
Modified Macris teaches the method as set forth above, wherein reestablishing the external cell current through the first battery cell (1101) is performed when a state of charge (SOC) of the first battery cell (1101) corresponds to a SOC of at least one other battery cell (1102-110n) in the battery pack (algorithms determine appropriate distribution of the load and charge across the multiple energy storage cells in the system) [Macris, paragraph 0038].
Regarding claim 5
Modified Macris teaches the method as set forth above, further comprising determining new operating parameters for the first battery cell (1101) (algorithms are then coded to change the voltage and/or current characteristics of such a cell, via cell controller 101, to achieve the performance desired) [Macris, paragraph 0035], based on the leakage current of the first battery cell (1101) [Chandra, paragraphs 0034-0036], and wherein the external cell current through the first battery cell is reestablished according to the new operating parameters [Macris, paragraphs 0033-0036 and 0049].
Regarding claim 6
Modified Macris teaches the method as set forth above, wherein the new operating parameters comprise a reduced maximum charge current selected when the leakage current of the first battery cell exceeds a first threshold [Chandra, paragraphs 0015, 0020 and 0033-0038; Macris, paragraphs 0033-0036 and 0049].
Regarding claim 7
Modified Macris teaches the method as set forth above, wherein the new operating parameters comprise a reduced maximum discharge current selected when the leakage current of the first battery cell exceeds a second threshold [Chandra, paragraphs 0015, 0020 and 0033-0038; Macris, paragraphs 0033-0036 and 0049].
Regarding claim 8
Modified Macris teaches the method as set forth above, wherein the new operating parameters comprise taking the first battery cell offline when the leakage current of the first battery cell exceeds a third threshold [Chandra, paragraphs 0015, 0020 and 0033-0038; Macris, paragraphs 0033-0036 and 0049].
Regarding claim 9
Modified Macris teaches the method as set forth above, wherein taking the first battery cell offline comprises controllably discharging the first battery cell and disconnecting the first battery cell [Macris, paragraph 0049; Chandra, paragraph 0039].
Regarding claim 10
Modified Macris teaches the method as set forth above, further comprising determining one or more degradation mechanisms of the first battery cell (1101) based on at least the leakage current of the first battery cell (1101) (current leakage criteria may be set to enable identification of leaks attributable to dendrite growth) [Chandra, paragraphs 0001 and 0035-0036].
Regarding claim 11
Modified Macris teaches the method as set forth above, wherein determining the one or more degradation mechanisms of the first battery cell (1101) comprises comparing the leakage current of the first battery cell (1101) with different degradation signatures (low level current drains can result from a variety of different specific fault scenarios, wherein obtained values are compared with current leakage criteria, and wherein current leakage criteria may be set to enable identification of leaks attributable to dendrite growth and/or leaks resulting from other causes) [Chandra, paragraphs 0035-0036].
Regarding claim 12
Modified Macris teaches the method as set forth above, wherein the one or more degradation mechanisms comprise at least one of an internal mechanical short, gas evolution, solid electrolyte interface, or metal dendrite formation [Chandra, paragraphs 0001 and 0010].
Regarding claim 13
Modified Macris teaches the method as set forth above, wherein the one or more degradation mechanisms is further determined based on at least one of: 
temperature of the first battery cell while discontinuing the external cell current through the first battery cell (algorithms are then coded to change the voltage and/or current characteristics of such a cell, via cell controller 101, to achieve the performance desired) [Macris, paragraphs 0035-0037 and 0049-0050], 
SOC of the first battery cell when discontinuing the external cell current through the first battery cell (the actual state of charge of each energy storage cell in the system is estimated) [Macris, paragraph 0051], and
operating history of the first battery cell before discontinuing the external cell current through the first battery cell (module 203 determines that a cell is not capable of contributing useful energy to the series string and/or absorbing charge, or that the cell is entering the precursor stages of an unsafe operating regime, such as thermal runaway) [Macris, paragraph 0049]. 
Regarding claim 14
Modified Macris teaches the method as set forth above, further comprising transmitting data representing the leakage current of the first battery cell (1101) from the battery pack (150) to a battery data system (memory and database module 202) [Macris, paragraphs 0033-0034], communicatively coupled to the battery pack (150) (memory and database module 202 stores data lookup tables and measured data) [Macris, paragraph 0033 and 0055; Chandra, paragraphs 0034-0036].

Regarding claim 15
Modified Macris teaches the method as set forth above, wherein the battery data system aggregates leakage current data from multiple cells of in the battery pack [Macris, paragraphs 0015, 0033 and 0037; Chandra, paragraphs 0033-0038], the leakage current data comprises the data representing the leakage current of the first battery cell [Chandra, paragraphs 0033-0038].
Regarding claim 16
Modified Macris teaches the method as set forth above, wherein the battery data system aggregates leakage current data from multiple battery packs [Macris, Fig. 4, paragraphs 0015, 0057], comprising the battery pack [Macris, Fig. 4 and paragraph 0057].
Regarding claim 17
Modified Macris teaches the method as set forth above, further comprising: applying, at the battery data system (202), a predictive model to generate a degradation prediction for the first battery cell (1101) based on, at least in part, the data representing the leakage current of the first battery cell (algorithms can predict energy storage capacity, state of charge, decay rate, and lifetime of each energy storage cell in the system) [Macris, paragraph 0034]; and transmitting the degradation prediction from the battery data system to the battery pack (150) [Macris, paragraphs 0032-0035].
Regarding claim 18
Modified Macris teaches the method as set forth above, further comprising determining new operating parameters for the first battery cell (1101) based on, at least in part, the degradation prediction for the first battery cell (1101) [Macris, paragraph 0034].
Regarding claim 19
Modified Macris teaches the method as set forth above, wherein the external cell current is discontinued through the first battery cell (1101) when the first battery cell (1101) is at a first state (e.g., current is discontinued when the cell is not capable of contributing useful charge) [Macris, paragraph 0049], wherein the in-situ leakage current testing of the first battery cell (1101) is repeated when the first battery cell (1101)  is at a second state (further testing is performed while the cell is bypassed, such testing including determination of leak current) [Macris, paragraph 0049; Chandra, paragraphs 0010 and 0034-0036], different from the first state, and wherein the first state and the second state are differentiated by one of temperature of the first battery cell, SOC of the first battery cell, or prior operation history of the first battery cell [Macris, paragraph 0049; Chandra, paragraphs 0010 and 0034-0036].
Regarding claim 20
Modified Macris teaches the method as set forth above, wherein the cell data, used for determining the leakage current, is one of: 
a charge amount used by the first node controller to bring a state of charge of the first battery cell to an initial state of charge at which the external cell current was disconnected through the first battery cell, and a cell current used by the first node controller to maintain a selected state of charge over time [Macris, paragraph 0035].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0036373, Shimura teaches an in-situ measurement method of an electrochemical impedance spectrum for accurately acquiring the internal temperature of the secondary battery with the small number of data [paragraph 0012].
US 2011/0003182, Zhu teaches a battery system comprising in-situ control of current distribution between columns of series connected cells, and a switch for disconnecting the series when a problem is detected [Abstract and paragraphs 0007, 0018-0019]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721